Citation Nr: 0837887	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.

In July 2007, the Board remanded this claim for further 
development.

In the September 2008 informal hearing brief, the veteran 
raised new claims of entitlement to revision of an August 
1998 rating decision based upon clear and unmistakable error 
and entitlement to Dependency and Indemnity Compensation 
(DIC) benefits based on service connection for the cause of 
the veteran's death or under 38 U.S.C. § 1318.  Those claims 
have not been developed for appropriate review, and the Board 
refers them to the RO for appropriate action.


FINDINGS OF FACT

1.  Many years after service, the veteran developed 
pancreatic cancer from which he died in October 1998.  This 
condition was not caused by any incident of service.

2.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.

3.  At the time of the veteran's death, he was not service-
connected for any disability.

4.  The appellant's Application for Dependency and Indemnity 
Compensation, and Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, was received in June 2002, more 
than three years after the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West Supp. 2007); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service-connection claim, including:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2006, after the initial adjudication of the claim, 
the appellant was notified of the evidence not of record that 
was necessary to substantiate the claim.  She was told of the 
need to provide the names of persons, agency, or company who 
had additional records to help decide her claim.  She was 
informed that VA would attempt to obtain evidence, review her 
claim and determine what additional information was needed to 
process her claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.

In claims of entitlement to service connection for the cause 
of the veteran's death under 38 U.S.C.A. § 1310, notice must 
include a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  Here, the Board 
acknowledges that the notice sent to the appellant in June 
2006 does not meet the requirements of Hupp and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  However, in the September 2008 informal 
hearing brief, the appellant, through her representative, 
demonstrated knowledge that her husband's claim for service 
connection for pancreatic cancer had been denied and that he 
was not service-connected for any disabilities at the time of 
his death.  Therefore, such presumption of prejudice has been 
overcome.

While the appellant was not given notice of what type of 
information and evidence she needed to substantiate a claim 
for an increased rating, the appellant would not be assigned 
a disability rating for a death claim.  Therefore any 
questions regarding the rating element of an increased rating 
claim are rendered moot.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the appellant's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to the appellant's claim for service 
connection for the veteran's cause of death, VA obtained two 
medical opinions.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
incurrence will be presumed for malignant tumors and diabetes 
mellitus if manifest to a degree of 10 percent or more within 
one year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2007).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  However, even if the 
veteran's disease is not subject to the presumption, he is 
not precluded from establishing direct service connection.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As an 
initial matter, the evidence shows that the veteran died from 
pancreatic cancer, which is not a disease associated with 
exposure to herbicide agents.  Therefore, the presumption of 
service connection based on exposure to herbicide agents does 
not apply.  However, he was also diagnosed with type II 
diabetes mellitus, which is a presumptive condition, and the 
appellant claims that the type II diabetes mellitus 
contributed substantially or materially to his death.  

The veteran died in October 1998.  The certificate of death 
provides that the immediate cause of death was pancreatic 
cancer.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the veteran's cause of death.

The appellant claims that the veteran died from pancreatic 
cancer due to exposure to Agent Orange during service in 
Vietnam.  Alternatively, she contends that her husband's 
diabetes mellitus caused or contributed to his death.

The veteran's service medical records, including an October 
1965 pre-induction examination and February 1968 separation 
examination, are void of findings, complaints, symptoms, or 
diagnoses attributable to pancreatic cancer or diabetes 
mellitus.

VA medical records dated in June 1996 indicate that the 
veteran was diabetic.  Medical records dated in July 1997 
indicate a ten-year history of diabetes mellitus.  In 
February 1998, the veteran was diagnosed with pancreatic 
cancer with positive nodes and diabetes mellitus.  In August 
1998, he was diagnosed with insulin dependent diabetes 
mellitus.  He was also diagnosed with left lower extremity 
ischemia and underwent an amputation of the left leg above 
the knee.  Records dated from June 1998 to July 1998 reflect 
diagnoses of deep vein thrombosis, pancreatic cancer status 
post Whipple procedure in January 1998, and myocardial 
infarction in 1976 and 1998.

In January 2004, VA physician Dr. S. J. opined that the 
veteran's diabetes mellitus did not contribute to the cause 
of his death, but did not provide any rationale for the 
opinion.

In May 2004, VA physician Dr. M. O. opined that there was no 
evidence that showed that the veteran's above-the-knee 
amputation was a complication of his type II diabetes or a 
complication that was a contributing factor in his death.  
She further opined that there was no evidence that the 
general complications of type II diabetes mellitus 
contributed to his death and that there was no evidence to 
suggest that the veteran's pancreatic cancer was caused by 
herbicide exposure.  However, no rationale was provided for 
the opinion.

In May 2006, the Board remanded the claim, in part, for an 
opinion and rationale as to whether it is at least as likely 
as not that the veteran's cancer was caused by or was related 
to his diabetes mellitus.  Pursuant to that remand, Dr. M. O. 
was asked to provide an additional opinion concerning whether 
the veteran's type II diabetes mellitus caused or contributed 
to his pancreatic cancer and thus his death and whether his 
cancer was caused by or related to his diabetes mellitus.  
She opined that it was not likely.  The rationale provided 
was that while there is some evidence that people who have 
chronic pancreatic diseases are more likely to develop 
pancreatic cancer which would include diabetes, the cause of 
pancreatic cancer is still unclear.  She further opined it 
would be speculative to say that diabetes has a causative 
relationship to pancreatic cancer and that such an opinion 
was not supported by current medical evidence.

The veteran's post-service medical records are negative for 
any evidence of pancreatic cancer or diabetes mellitus within 
one year of separation from active duty.  In fact, the 
veteran was not diagnosed with pancreatic cancer and diabetes 
mellitus until many years after separation from active 
service.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case, the medical evidence of record does not show 
that the pancreatic cancer that caused the veteran's death 
was incurred in or aggravated by service.  Here, the 
competent medical evidence does not show that the condition 
that caused the veteran's death is a disease that is presumed 
to be the result of exposure to herbicides.  38 C.F.R. §§  
3.307(a)(6)(ii); 3.309(e).  In addition, the record includes 
a competent medical opinion that there is no evidence to 
suggest that the veteran's pancreatic cancer was caused by 
herbicide exposure.  Further, while the appellant contends 
that the veteran's diabetes mellitus and related 
complications contributed to his pancreatic cancer and 
thereby his death, the record includes a competent medical 
opinion that there was no evidence that general complications 
of the veteran's type II diabetes mellitus contributed to his 
death and that the current medical evidence did not support a 
finding that there was a relationship between type II 
diabetes mellitus and pancreatic cancer.  While the veteran's 
type II diabetes mellitus is a condition that can now be 
presumptively service-connected based on herbicide exposure, 
the evidence does not show that diabetes mellitus was a cause 
or contributory cause of the veteran's death.  The May 2006 
found such a relationship to be speculative.  There are no 
contrary medical opinions.  Finally, there is no competent 
medical opinion of record relating the veteran's cause of 
death to his service.

The Board has considered the appellant's assertions that her 
husband's death was a result of his service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that a claimant is competent to give evidence about what he 
or she experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, her assertions do not 
constitute competent medical evidence that her husband's 
death was related to his service.

The medical evidence of record does not show that the 
pancreatic cancer that caused the veteran's death was 
incurred in or aggravated by the veteran's service, 
manifested to a compensable degree within one year following 
the veteran's separation from service, or was the result of 
exposure to herbicides.  Furthermore, the competent medical 
evidence does not show that the veteran's type II diabetes 
mellitus or complications thereof, contributed substantially 
or materially to his death.  In the absence of competent 
medical evidence relating the veteran's causes of death to 
his service, the claim must be denied.

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Therefore, service connection 
for the cause of the veteran's death is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


